Citation Nr: 0714650	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.	Entitlement to an increased initial evaluation for a right 
knee disorder, status post right medical meniscus and 
anterior cruciate ligament repair, rated 10 percent 
disabling.  

2.	Entitlement to an increased initial evaluation for a left 
knee disorder, status post left posterior horn meniscus 
repair, rated 10 percent disabling.  

3.	Entitlement to an initial compensable evaluation for a 
right wrist disorder, status post excision of a ganglion 
cyst.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1996 to March 
2001.  He apparently had additional service on active duty 
from March 2003 to July 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was scheduled for a Travel Board hearing, 
but did not report.  As such, no outstanding request remains.

The case was remanded by the Board in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, this case was previously before the Board in 
October 2006.  At that time, additional development in the 
form of an additional VA compensation examination was 
requested.  The veteran failed to report for that 
examination, but the Board notes that there has been 
significant confusion regarding the veteran's address 
throughout the course of this appeal.  The RO and the Board 
have been sending correspondence to different addresses, 
without any evidence that anything has been returned.  

It is further noted that the veteran had an apparent second 
period of active duty in 2003, subsequent to the last VA 
compensation examination of record, but that medical records 
from that period of service have not been requested or 
obtained.  They may reveal findings during the appeal period 
that could be pertinent to the issues on appeal.

In view of the difficulties with the veteran's address, and 
the fact that there may be pertinent service medical records 
available that have not been obtained, the case is REMANDED 
for the following actions:

1.  The RO/AMC should contact the National 
Personnel Records Center or other 
appropriate authority and ascertain the 
veteran's active duty dates and obtain any 
service medical records from the period of 
active duty noted as March 2003 to July 
2003.  If no records are obtained, the 
claims file should obtain documentation as 
to the attempts made to obtain the 
records.

2.  The RO/AMC must review the claims file 
and ensure that the veteran's proper 
address is being utilized for all 
correspondence regarding his appeal.  He 
should be scheduled for a VA compensation 
examination in accordance with the October 
2006 Board remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  If the appellant 
does not report for the examination, it 
should be indicated whether or not the 
notice letter was returned as 
undeliverable.  The address to which the 
letter was sent should also be set out.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


